1 F.3d 1234
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marlon G. ROGIERS, Plaintiff-Appellant,v.COMPUTER DATA SYSTEMS, INCORPORATED (CDSI);  TechdyneSystems Corporation, Defendants-Appellees.
No. 92-1650.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 20, 1993.Decided:  August 12, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Marlon G. Rogiers, Appellant Pro Se.
Gregory Scott Lewis, Morgan, Lewis & Bockius, Robin Marie Roberts, Computer Data Systems, Inc., Daniel S. Koch, Kurz, Koch, Doland & Dembling, for Appellees.
D.Md.
AFFIRMED
Before HALL and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Marlon G. Rogiers appeals from the district court's order granting Defendants' motions for summary judgment in his employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rogiers v. Computer Data Sys., Inc., No. CA-91-800-H (D. Md. Apr. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 We find no abuse of discretion in the district court's award of costs, but deny Appellee's request for sanctions on appeal under Fed.  R. App. 38